DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response and amended claim 1 and 5 on 12/20/2021. 

In view of amendments to claim 5, the 112(b) rejection previously presented on 08/18/2021 is withdrawn. 

Response to Arguments
Applicant’s arguments are drawn to the newly amended feature of a lower mold having a one-piece integral dismountable molding component. The revised rejection below addresses the amended feature. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurizing device” in claim 1 and 4 and “pressing machine” in claim 2 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant discloses the “pressurizing device” is disposed between the upper mold and the flexible membrane comprises a fluid inlet that applies a fluid against the flexible membrane via fluid inlet [0035]. 
Applicant discloses the “pressing machine” comprises a hydraulic system to open and close the upper and lower molds [0033].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070) in further view of Takemoto (English Translation of JP 2006123404), Foltuz (US 5,595,771) and Stewart (US 6,558,590). 
Regarding claim 1, Nava teaches a system for manufacture of a composite, comprising:
 a lower mold comprising three molding components that are shaped and configured to form a composite with a predetermined shape, wherein a fiber composite 
an upper mold comprising one or more actuators, and at the end of each of the actuators provided with a local molding component independently, of which the shape is suitable for applying a local pressure at a local region of the composite to be manufactured (Figure 3, item B), wherein the actuator are driven away from the upper mold (i.e., dismountable);
 a flexible membrane disposed between the molding component and the local molding component (Figure 3, item C and Column 2, Lines 52-60), and hermetically connected with the upper mold, an overall pressure can be applied to the fiber reinforcement via the flexible membrane by a pressurizing device (Figure 3, item B2 and Column 3, Line 64 -Column 5, Line 5); and 
an injection unit for introducing a curable material into the fiber reinforcement (Column 3, Lines 62-65).

Nava does not explicitly teach (1) the lower mold having a one-piece dismountable molding component and (2) the actuators are dismountable. 

As to (1), Takemoto teaches an apparatus for manufacturing molded structures 
from fiber base material utilizing actuators, a flexible membrane, and a fluid chamber for inflating the flexible membrane against a mold surface (Figure 5, [0023] and [0024]). Takemoto teaches the lower mold is a one-piece integral structure (Figure 5, item 51).  

Both Nava and Takemoto teaches an apparatus for manufacturing molded structures from fiber base material utilizing actuators, a flexible membrane, and a fluid chamber for inflating the flexible membrane against a mold surface.  It would have been obvious to one of ordinary skill in the art to substitute the article shape of Nava with the article shape of Takemoto, a functionally equivalent fiber-based resin article. One of ordinary skill in the art would be motivated to modify the shape of the upper and multi-

Foltuz teaches a modular mold for injection molding, wherein a plurality of interchangeable modules for shaping a plurality of sides of a component is attached to a mold press (Abstract). Foltuz teaches dismounting the modules to quickly and efficiently change the mold to accommodate new applications (Col 3, Ln 2-10 and Col 4, Ln 4-30). 

Both Nava and Foltuz teach a process of injection molding. It would have been obvious to one of ordinary skill in the art to modify the mold of Nava in view of Takemoto with a dismountable lower mold disposed on a press as taught by Foltuz for the benefit of allowing for modularity and varying the mold shape, thereby reducing resources required to manufacture an entirely new mold assembly. 

As to (2), Stewart teaches a machine for manufacturing molded structures using a zoned pressure molding, comprising actuators (Figure 4a and 4b). Stewart teaches in a high volume production situation, a quick release system that disconnects any control lines, heating/cooling lines, wires or other such lines from the pressure actuators, thereby facilitating the release of the actuators from the platen could ease repair and maintenance of the pressure actuators (Column 12, Lines 1-18). 

Both Nava and Stewart teaches a machine for shaping a fiber material utilizing components comprising actuators. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the apparatus of Nava with a quick release system that allows for the release of the actuators for the benefit of easy repair and maintenance of the actuators. 

	Regarding claim 2, Nava in view of Takemoto, Foltuz and Stewart teaches the system as applied to claim 1, wherein the system further comprising a pressing machine capable of controlling pressure (Foltuz, Col 5, Ln 2-6 and Ln 55-58).



	Regarding claim 11, Nava in view of Takemoto, Foltuz and Stewart teaches the system as applied to claim 1, wherein the dismountable molding component is interchangeable with another molding component shaped and configured to form a composite with a different predetermined shape (Foltuz, Col 4, Ln 4-20 and Col 7, Ln 13-20). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070) in further view of Takemoto (English Translation of JP 2006123404), Foltuz (US 5,595,771), and Stewart (US 6,558,590), as applied to claim 1, in further view of Usui (PG-PUB 2017/0312997). 
	Regarding claim 3, Nava in view of Takemoto, Foltuz, and Stewart teaches the system as applied to claim 1, when the mold is closed and the mold cavity is practically air-tight before liquid resin is injected and made to penetrate completely and evenly the entire thickness of the reinforcement (Nava, Column 4, Line 64- Column 5, Line 10). 
Nava in view of Takemoto, Foltuz, and Stewart does not explicitly teach a vacuum unit connected to the lower mold.  
	Usui teaches a process of composite material molding (Abstract and Figure 1), wherein a suction unit suctions air (vacuum) inside the mold cavity before the injection of a resin to create a vacuum inside of the cavity (Figure 3 and [0029], [0035]). 
	Both Nava and Usui teach resin injection molding for producing a composite. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for creating the air-tight cavity of Nava with a vacuum pump of Usui, a functional equivalent mechanism for creating a vacuum within a mold. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070) in view of Takemoto (English Translation of JP 2006123404), Foltuz (US 5,595,771), and Stewart (US 6,558,590), as applied to claim 2, in further view of Piotrowski (US 5,182,065).	
Regarding claim 5, Nava in view of Takemoto, Foltuz, and Stewart teaches the system as applied to claim 2, wherein the upper and lower molds are secured to the planes of a press to close upon eachother (Foltuz, Figure 1 and 6, Abstract, Col 3, Ln 40-55, and Col 5, Ln 2-6) and wherein each one of the actuators runs guided in air-tight relationship in relevant chamber into which may be fed a suitable fluid through pipe to feed chambers with said pressurized fluid, for example, air or oil under pressure (i.e., the actuators are controlled by a hydraulic system) (Nava, Figure 3, Column 4, Lines 25-34).
	Nava in view of Takemoto, Foltuz, and Stewart does not explicitly teach the pressing machine is controlled by a hydraulic system. 
	Piotrowski teaches an apparatus for forming structural injection molded parts, comprising: a conventional press, hydraulic or otherwise, including a bed 10 and a head 12 movable toward and away from each other in known manner to actuate apparatus positioned between the head and the bed (Column 4, Lines 12-20). 
	Both Nava in view of Takemoto, Foltuz, and Stewart and Piotrowski teach a pressing machine. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a hydraulic system of Piotrowski to control the press of Nava in view of Foltuz, a functionally equivalent mold press, as taught by Piotrowski. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742